Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 March 1804
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


               
                  Washington Mar. 8. 04.
               
               Your letter of the 2d. my dear Martha, which was not recieved till the last night has raised me to life again. for four days past I had gone through inexpressible anxiety. the mail which left you on the 5th. will probably be here tonight, and will I hope strengthen our hopes of Maria’s continuing to recover, and mr Eppes’s arrival which I presume was on the 6th. will render her spirits triumphant over her Physical debility. Congress have determined to rise on Monday sennight (the 19th.) mr Randolph will probably be with you on the 22d. and myself within 3. or 4. days after. Maria must in the mean time resolve to get strong to make us all happy. your apologies my dear for using any thing at Monticello for her, yourself, family or friends, are more than unnecessary. what is there is as much for the use of you all as for myself, and you cannot do me greater pleasure than by using every thing with the same freedom I should do myself. tell my dear Maria to be of good chear, and to be ready to mount on horseback with us and continue to let us hear of her by every post. if mrs Lewis be still with you deliver her my affectionate respects and assurances of my great sensibility for her kind attentions to Maria. kiss the little ones for me, and be assured of my tenderest love to Maria & yourself.
               
                  Th: Jefferson
               
            